Citation Nr: 0611532	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-36 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability with vertigo.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to November 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  In September 2004, 
a Decision Review Officer with the RO appears to have 
reopened the claim and then denied the claim on the merits.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral 
sensorineural hearing loss with vertigo in an April 2002 
decision that the veteran did not appeal in a timely fashion.

2.  While some evidence received since the April 2002 
decision is new, it does not raise a reasonable possibility 
of substantiating the claim for service connection for 
bilateral sensorineural hearing loss disability with vertigo.  


CONCLUSION OF LAW

The April 2002 RO decision is final; new and material 
evidence has not been received, and the claim for service 
connection for bilateral sensorineural hearing loss 
disability with vertigo is not reopened.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1131, 1137, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.306, 3.307, 3.309 (2005); 
VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25,178 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in June 2003, October 2003, and 
November 2004; rating decisions dated in August 2003 and 
January 2004; and a statement of the case in September 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  In addition, 
these documents have substantially complied with all duties 
to inform the veteran of the evidence needed to substantiate 
the elements required to establish service connection that 
had been found to be insufficient in the prior denials.  See 
Kent v. Nicholson, __ Vet. App. __, No. 04-181. __ WL __ 
(U.S. Vet. App. Mar. 31, 2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  That post-notice adjudication is 
contained in an April 2005 supplemental statement of the 
case.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  Apr. 5, 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  VA 
has satisfied its duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO decision in April 2002 in light of all of the evidence of 
record.  The Board presumes the credibility of new evidence 
in analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Board must consider the underlying statutes and 
regulations in determining whether new and material evidence 
has been submitted to reopen a claim.

In this case, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
presumed for certain chronic diseases (including 
sensorineural hearing loss) that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003), 69 Fed. Reg. 25,178 (2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In May 1986, the RO denied service connection for hearing 
loss with vertigo because the veteran failed to report for a 
VA examination.  In April 2002, the RO denied an application 
to reopen the claim for service connection for bilateral 
sensorineural hearing loss with vertigo.  The veteran did not 
appeal this decision within one year of notification, and it 
thus became final.  38 U.S.C.A. § 7105.  In May 2003, the 
veteran sought to reopen the claim.

At the time of the April 2002 RO decision, the evidence 
included the veteran's pre-service medial records, service 
medical records, post-service medical records, and her 
statements.  In January 1985 (that is, prior to service), the 
veteran had undergone mandibular surgery for her jaw.  Her 
treating surgeon had written that she was totally fit for 
surgery, apparently referring only to her post-operative 
condition, not her hearing loss.  On her entrance 
examination, she denied having hearing aids.  In June 1985, 
the veteran reported that her hearing loss had worsened, and 
audio examination was requested for comparison purposes.  
Profile restrictions also indicate that she had permanent 
seasickness and mild nerve-type deafness and that she was not 
to be assigned to duties where safety considerations required 
acute hearing.  In July 1985, she was seen for a recent ear 
infection.  The veteran reported that loud noise caused 
dizziness.  She also reported that she had had constant 
tinnitus in both ears since her basic training.  On treatment 
in July and August 1985, a doctor noted increases in 
tinnitus, hearing loss, and dizziness with severe nausea.  An 
August 1985 Medical Evaluation Board concluded that permanent 
vertigo, frequent nausea, and sensorineural hearing loss had 
existed prior to service, but that they had been permanently 
aggravated by service.  However, a September 1985 Physical 
Evaluation Board concluded that the veteran's "condition 
[had] not been aggravated by service."  Records from 1986 
indicate that the veteran had a history of sensorineural 
hearing loss since childhood.

The evidence at the time of the April 2002 RO decision also 
included a January 2002 VA examination that recommended 
additional testing to determine if loud noises in service may 
have aggravated the veteran's sensitivity with some damage to 
her vestibular system.  However, the VA examination also 
concluded that the current evidence could not be used to 
document changes in severity.  The examination also noted 
that hearing testing after the in-service episode of noise 
exposure did not show significant changes since the veteran's 
entrance physical examination.  

The evidence at the time of the April 2002 RO decision also 
included a treatment record from a non-VA hearing aid service 
and responses from two custodians of non-VA medical records 
indicating that records were no longer available.  

In its April 2002 decision, the RO reasoned that the evidence 
of record did not show that the veteran's pre-service hearing 
loss had worsened during or been aggravated by her active 
service.

Since the RO's April 2002 decision, the veteran has submitted 
additional statements and medical evidence from various 
providers, including from service.  Her statements reprise 
the same arguments that she made in connection with the prior 
final denial of April 2002.  In addition, much of the 
evidence is not new because it was of record at the time of 
the April 2002 decision.  

The veteran has also submitted medical evidence that is new.  
Unfortunately, this new evidence is not material.  

This particular evidence includes an August 2003 letter from 
a clinical audiologist who wrote that the veteran had 
reported a history of hearing loss in service.  But the 
audiologist did not suggest that the veteran's reported 
history caused or even aggravated her condition.  Therefore, 
that evidence does not create a reasonable possibility of an 
allowance of the veteran's claim and is not material.

This evidence also includes an August 2003 letter from a 
consulting non-VA doctor who recounted the veteran's account 
of having had tinnitus and dizziness ever since noise 
exposure during a grenade simulation exercise.  However, this 
doctor only related the veteran's account of her history, 
which is duplicative of statements submitted by the veteran 
prior to the previous adjudication of her claim.  He did not 
discuss whether the reported noise exposure caused or 
aggravated the veteran's condition.  Therefore, that evidence 
does not create a reasonable possibility of an allowance of 
the veteran's claim and is not material.

Finally, the evidence also includes an April 2004 office 
consultation memorandum from a non-VA ear, nose, and throat 
doctor.  That doctor related the veteran's account of a 
grenade blast during service.  However, he commented that 
October 1985 vestibular testing had shown no vestibular 
weakness after the blast.  He also commented that an August 
1986 (i.e., post-service) audiogram had shown no threshold 
shift in the veteran's hearing loss.  The doctor appears to 
have revised the assessment part of his memorandum to 
indicate that there was in fact "one" threshold shift a 
year and half after the in-service noise exposure (which 
would have been following her separation from service).  But 
the doctor did not correct the factual data portion of the 
memorandum, and thus his revision is inconsistent with the 
description of the factual data several sentences earlier.  
In any event, the doctor did not indicate that this threshold 
shift showed that any in-service noise exposure had caused or 
even aggravated the veteran's hearing problems.  Indeed, the 
doctor specifically stated that it was "doubtful that if 
[the veteran] had any shift at this point [that] it is due to 
the accident because it would have occurred soon afterwards 
and persisted if not worsened."  (Emphasis added.)  
Therefore, the April 2004 medical evidence does not raise "a 
reasonable possibility of substantiating the claim," and is 
not material.  38 C.F.R. § 3.156 (a).  

In sum, the Board concludes that new and material evidence 
has not been received to reopen the claim for service 
connection for bilateral sensorineural hearing loss 
disability with vertigo.  Thus, the Board cannot reopen the 
April 2002 RO decision.


ORDER

The application to reopen the claim for service connection 
for bilateral sensorineural hearing loss disability with 
vertigo is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


